Order                                                                                 Michigan Supreme
                                                                                                  Court
                                                                                      Lansing, Michigan
  January 13, 2015
                                                                                     Robert P. Young, Jr.,
                                                                                                 Chief Justice

  149259(83)(86)                                                                     Stephen J. Markman
                                                                                         Mary Beth Kelly
                                                                                          Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                Bridget M. McCormack
            Plaintiff-Appellant,                                                        David F. Viviano
                                                                                   Richard H. Bernstein,
                                                             SC: 149259                               Justices
  v                                                          COA: 314342
                                                             Wayne CC: 12-005176-FC
  BRANDON LEWIS CAIN,
             Defendant-Appellee.
  ________________________________________/

         On order of the Chief Justice, the motion of the defendant-appellee to extend the
  time to file his brief on appeal with an amended page 1 is GRANTED. The brief
  submitted on January 5, 2015, is accepted for filing. On further order of the Chief
  Justice, the motion of the Deputy Solicitor General of the Department of Attorney
  General to participate in oral argument by sharing ten minutes of the Wayne County
  Prosecutor’s allotted time for argument is GRANTED.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             January 13, 2015